MEDIFIRST SOLUTIONS, INC. 4, SUITE 54 BOCA RATON FL 33431 VIA EDGAR Date: 12/13/11 Securities and Exchange Commission Division of Corporation Finance treet, N.E.Washington, D.C. 20549 Re: Medifirst Solutions, Inc. Registration Statement on Form S-1 Filed December 12, 2011 File No. 333-178412 Ladies and Gentlemen: Pursuant to Rule 477 of Regulation C of the Securities Act of 1933, as amended, the Registrant, hereby respectfully makes application to the Securities and Exchange Commission (the “Commission”) to withdraw the Registration Statement, together with all exhibits, with such application to be approved effective as of the date hereof or at the earliest practical date thereafter. The Registrant confirms that the Registration Statement has not been declared effective, no securities have been or will be issued or sold pursuant to the Registration Statement or the prospectus contained therein.The attorney of record did not give her consent and approval for the SEC filing and therefore the company intent is to withdraw and then refile.The Registration Statement was filed with the Commission on December 12, 2011. Please contact the undersigned at (561) 558-6872if there are any questions regarding this matter. Medifirst Solutions, Inc. By: /s/Bruce Schoengood BruceSchoengood
